Title: From Thomas Jefferson to George Gilmer, 15 December 1792
From: Jefferson, Thomas
To: Gilmer, George



Dear Doctor
Philadelphia Dec. 15. 1792.

I recieved only two days ago your favor of Oct. 9. by Mr. Everett. He is now under the smallpox. I am rejoiced with the account he gives me of the invigoration of your system, and am anxious for your persevering in any course of regimen which may long preserve you to us.—We have just received the glorious news of the Prussian army being obliged to retreat, and hope it will be followed by some proper catastrophe on them. This news has given wry faces to our monocrats here, but sincere joy to the great body of citizens. It arrived only in the  afternoon yesterday, and the bells were rung, and some illuminations took place in the evening.—A proposition has been made to Congress to begin sinking the public debt by a tax on pleasure horses; that is to say, on all horses not employed for the draught or farm. It is said there is not a horse of that description Eastward of New York. And as to call this a direct tax would oblige them to proportion it among the states according to the census, they chuse to class it among the indirect taxes.—We have a glimmering hope of peace from the Northern Indians, but from those of the South there is danger of war. Wheat is at a dollar and a fifth here. Do not sell yours till the market begins to fall. You may lose a penny or two in the bushel then, but might lose a shilling or two now. Present me affectionately to Mrs. Gilmer. Your’s sincerely

Th: Jefferson

